 

Exhibit 10.17

 



SECURITY AGREEMENT

 

1.   THE SECURITY. Each of the undersigned, Twinlab Consolidated Holdings, Inc.,
a Nevada corporation (“Parent”), Twinlab Consolidation Corporation, a Delaware
corporation (“TCC”), Twinlab Holdings, Inc., a Michigan corporation (“Twinlab
Holdings”), ISI Brands Inc., a Michigan corporation (“ISI Brands”), and Twinlab
Corporation, a Delaware corporation (“Twinlab Corporation”; together with
Parent, TCC, Twinlab Holdings and ISI Brands, the “Companies”; and each
individually, a “Company”) hereby assigns and grants to PENTA MEZZANINE SBIC
FUND I, L.P., a Delaware limited partnership, its subsidiaries and affiliates
(collectively, the “Purchaser”) a security interest in the following described
property now owned or hereafter acquired by such Company (“Collateral”):

 

(a)  All accounts, contract rights, chattel paper, instruments, deposit
accounts, letter of credit rights, payment intangibles and general intangibles,
including all amounts due to such Company from a factor; and all returned or
repossessed goods which, on sale or lease, resulted in an account or chattel
paper.

 

(b)  All inventory, including all materials, work in process and finished goods.

 

(c)  All machinery, furniture, fixtures and other equipment of every type now
owned or hereafter acquired by such Company.

 

(d)  All instruments, notes, chattel paper, documents, certificates of deposit,
securities and investment property of every type. The Collateral shall include
all liens, security agreements, leases and other contracts securing or otherwise
relating to the foregoing.

 

(e)  All general intangibles, including, but not limited to, (i) all patents,
and all unpatented or unpatentable inventions; (ii) all trademarks, service
marks, and trade names; (iii) all copyrights and literary rights; (iv) all
computer software programs; (v) all mask works of semiconductor chip products;
(vi) all trade secrets, proprietary information, customer lists, manufacturing,
engineering and production plans, drawings, specifications, processes and
systems. The Collateral shall include all good will connected with or symbolized
by any of such general intangibles; all contract rights, documents,
applications, licenses, materials and other matters related to such general
intangibles; all tangible property embodying or incorporating any such general
intangibles; and all chattel paper and instruments relating to such general
intangibles.

 

(f)  All negotiable and nonnegotiable documents of title covering any
Collateral.

 

(g)  All accessions, attachments and other additions to the Collateral, and all
tools, parts and equipment used in connection with the Collateral.

 

(h)  All substitutes or replacements for any Collateral, all cash or non-cash
proceeds, product, rents and profits of any Collateral, all income, benefits and
property receivable on account of the Collateral, all rights under warranties
and insurance contracts, letters of credit, guaranties or other supporting
obligations covering the Collateral, and any causes of action relating to the
Collateral, and all proceeds (including insurance proceeds) from the sale,
destruction, loss, or other disposition of any of the Collateral and sums due
from a third party which has damaged or destroyed the Collateral or from that
party’s insurer, whether due to judgment, settlement or other process.

 

-1-

 

 

(i)  All books, data and records pertaining to any Collateral, whether in the
form of a writing, photograph, microfilm or electronic media, including but not
limited to any computer-readable memory and any computer hardware or software
necessary to process such memory (“Books and Records”).

 

Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document (as defined in the Note Purchase Agreement), the
Purchaser’s security interest in and lien on the Collateral shall be
subordinated to the lien of the Senior Lender (as defined in the Note Purchase
Agreement) and subject to the terms of the Subordination Agreement (as defined
in the Note Purchase Agreement).

 

2.  THE INDEBTEDNESS. The Collateral secures and will secure all Indebtedness of
the Companies to the Purchaser. Each party obligated under any Indebtedness is
referred to in this Agreement as a “Debtor.” “Indebtedness” means all debts,
obligations or liabilities now or hereafter existing, absolute or contingent of
the Debtor or any one or more of them to the Purchaser, whether voluntary or
involuntary, whether due or not due, or whether incurred directly or indirectly
or acquired by the Purchaser by assignment or otherwise, including but not
limited to debts, obligations or liabilities arising under that certain Note and
Warrant Purchase Agreement, dated as of the date hereof, by and between the
Companies and the Purchaser (the “Note Purchase Agreement”).

 

3.  COMPANIES’ COVENANTS. Each Company represents, covenants and warrants that
unless compliance is waived by the Purchaser in writing:

 

(a)  Such Company will properly preserve the Collateral; defend the Collateral
against any adverse claims and demands other than Permitted Encumbrances (as
defined in the Note Purchase Agreement); and keep accurate Books and Records.

 

(b)  Such Company's chief executive office is located, in the state specified on
the signature page hereof. In addition, such Company (if not an individual or
other unregistered entity), is incorporated in or organized under the laws of
the state specified on such signature page. Such Company shall give the
Purchaser at least thirty (30) days’ notice before changing its residence or its
chief executive office or state of incorporation or organization. Such Company
will notify the Purchaser in writing prior to any change in the location of any
Collateral, including the Books and Records.

 

(c)  Such Company will notify the Purchaser in writing prior to any change in
such Company's name, identity or business structure.

 

(d)  Unless otherwise agreed, such Company will keep the Collateral free of all
liens, claims, security interests and encumbrances of any kind or nature except
the security interest of the Purchaser and Permitted Encumbrances.

 

(e)  Such Company will promptly notify the Purchaser in writing of any event
which materially affects the value of the Collateral, the ability of such
Company to dispose of the Collateral, or the rights and remedies of the
Purchaser in relation thereto, including, but not limited to, the levy of any
legal process against any Collateral.

 

(f)  Such Company shall pay all costs necessary to preserve, defend, enforce and
collect the Collateral, including but not limited to taxes, assessments,
insurance premiums, repairs, rent, storage costs and expenses of sales, and any
costs to perfect the Purchaser’s security interest (collectively, the
“Collateral Costs”). Without waiving any Company's default for failure to make
any such payment, the Purchaser at its option may pay any such Collateral Costs,
and discharge encumbrances (other than Permitted Encumbrances) on the
Collateral, and such Collateral Costs payments shall be a part of the
Indebtedness and bear interest at the rate set out in the documents evidencing
such Indebtedness. Each Company agrees to reimburse the Purchaser on demand for
any Collateral Costs so incurred.

 

-2-

 

 

(g) Until the Purchaser exercises its rights to make collection, such Company
will diligently collect all Collateral.

 

(h) If any Collateral is or becomes the subject of any registration certificate,
certificate of deposit or negotiable document of title, including any warehouse
receipt or bill of lading, such Company shall immediately deliver such document
to the Purchaser or the Senior Lender, as bailee for the benefit of the
Purchaser for purposes of perfection in accordance with Section 31 of the
Subordination Agreement, together with any necessary endorsements.

 

(i) Such Company will not sell, lease, agree to sell or lease, or otherwise
dispose of any Collateral except Permitted Dispositions (as defined in the Note
Purchase Agreement) without the prior written consent of the Purchaser.

 

(j) Such Company will maintain and keep in force all risk insurance covering the
Collateral against fire, theft, liability and extended coverages (including
without limitation windstorm coverage and hurricane coverage as applicable), to
the extent that any Collateral is of a type which can be so insured. Such
insurance shall be in form, amounts, coverages and basis reasonably acceptable
to the Purchaser, shall require losses to be paid on a replacement cost basis,
shall be issued by insurance companies reasonably acceptable to the Purchaser
and include a loss payable endorsement in favor of the Purchaser in a form
reasonably acceptable to the Purchaser. Upon the request of the Purchaser, such
Company will deliver to the Purchaser a copy of each insurance policy, or, if
permitted by the Purchaser, a certificate of insurance listing all insurance in
force.

 

(k) Such Company will not attach any Collateral to any real property or fixture
in a manner which might cause such Collateral to become a part thereof unless
such Company first obtains the written consent of any owner, holder of any lien
on the real property or fixture, or other person having an interest in such
property to the removal by the Purchaser of the Collateral from such real
property or fixture. Such written consent shall be in form and substance
reasonably acceptable to the Purchaser and shall provide that the Purchaser has
no liability to such owner, holder of any lien, or any other person.

 

(l) To the extent material to the conduct of its business, such Company will, at
its expense, diligently prosecute all patent, trademark or service mark or
copyright applications pending on or after the date hereof, will maintain in
effect all issued patents and will renew all trademark and service mark
registrations, including payment of any and all maintenance and renewal fees
relating thereto, except for such patents, service marks and trademarks that are
being sold, donated or abandoned by such Company in its reasonable business
judgment. Such Company also will promptly make application on any patentable but
unpatented inventions, registerable but unregistered trademarks and service
marks, and copyrightable but uncopyrighted works to the extent material to the
conduct of its business as determined in its reasonable business judgment. To
the extent material to the conduct of its business as determined in its
reasonable business judgment, such Company will at its expense protect and
defend all rights in the Collateral against any material claims and demands of
all persons other than Senior Lender and the Purchaser and will, at its expense,
enforce all rights in the Collateral against any and all infringers of the
Collateral where such infringement would materially impair the value or use of
the Collateral to such Company or the Purchaser. Such Company will not license
or transfer any of the Collateral, except for such licenses as are customary in
the ordinary course of such Company's business, or except with the Purchaser's
prior written consent.

 

-3-

 

 

4.  ADDITIONAL OPTIONAL REQUIREMENTS. Each Company agrees that the Purchaser may
at its option at any time, whether or not any Company is in default:

 

(a)  Require such Company to deliver to the Purchaser (i) copies of or extracts
from the Books and Records, and (ii) information on any contracts or other
matters affecting the Collateral.

 

(b)  Examine the Collateral, including the Books and Records, and make copies of
or extracts from the Books and Records, and for such purposes enter at any
reasonable time upon the property where any Collateral or any Books and Records
are located.

 

(c)  Subject to the terms of the Subordination Agreement, require such Company
to deliver to the Purchaser or the Senior Lender, as bailee for the benefit of
the Purchaser for purposes of perfection in accordance with Section 31 of the
Subordination Agreement, any instruments, chattel paper or letters of credit
which are part of the Collateral, and to assign to the Purchaser the proceeds of
any such letters of credit.

 

(d)  Subject to the terms of the Subordination Agreement, notify any account
debtors, any buyers of the Collateral, or any other persons of the Purchaser's
interest in the Collateral.

 

5.  DEFAULTS. Any one or more of the following shall be a default hereunder:

 

(a)  Any Indebtedness is not paid when due, after giving effect to any
applicable grace or cure periods.

 

(b)  Any Company breaches any term, provision, warranty or representation under
this Agreement, and such breach remains uncured after any applicable cure
period.

 

(c)  Subject to Section 5.17 of the Note Purchase Agreement, the Purchaser fails
to have an enforceable first lien (except for the liens of Senior Lender or any
prior liens to which the Purchaser has consented in writing) on or security
interest in the Collateral except as a result of Purchaser not taking action, or
not requesting a Company to take action, to perfect such lien (unless
Purchaser’s failure to take action to perfect such lien is caused in whole or in
party by a Company’s failure to take any action or provide any document
requested by Purchaser).

 

(d)  A default occurs under the Note Purchase Agreement, any Transaction
Document or other agreement evidencing the Indebtedness, and such default
remains uncured after any applicable cure period.

 

6.  PURCHASER'S REMEDIES AFTER DEFAULT. Upon the occurrence and continuation of
an event of any default, the Purchaser may do any one or more of the following,
to the extent permitted by law and subject to the terms of the Subordination
Agreement:

 

(a)  Declare any Indebtedness immediately due and payable, without notice or
demand.

 

-4-

 

 

(b)  Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law.

 

(c)  Enforce the security interest of the Purchaser in any deposit account of
any Company maintained with the Purchaser by applying such account to the
Indebtedness.

 

(d)  Require any Company to obtain the Purchaser's prior written consent to any
sale, lease, agreement to sell or lease, or other disposition of any Collateral
consisting of inventory.

 

(e)  Require any Company to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Purchaser in kind.

 

(f)  Require any Company to direct all account debtors to forward all payments
and proceeds of the Collateral to a post office box under the Purchaser's
exclusive control.

 

(g)  Require any Company to assemble the Collateral, including the Books and
Records, and make them available to the Purchaser at a place designated by the
Purchaser.

 

(h)  Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of any Company's equipment, if the Purchaser deems such use necessary or
advisable in order to take possession of, hold, preserve, process, assemble,
prepare for sale or lease, market for sale or lease, sell or lease, or otherwise
dispose of, any Collateral.

 

(i)  Demand and collect any payments on and proceeds of the Collateral. In
connection therewith each Company irrevocably authorizes the Purchaser to
endorse or sign such Company's name on all checks, drafts, collections, receipts
and other documents, and to take possession of and open the mail addressed to
such Company and remove therefrom any payments and proceeds of the Collateral.

 

(j)  Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to any Company.

 

(k)  Use or transfer any of any Company's rights and interests in any
Intellectual Property now owned or hereafter acquired by such Company, if the
Purchaser deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral. Each Company agrees that any such use or transfer shall be without
any additional consideration to such Company. As used in this paragraph,
“Intellectual Property” includes, but is not limited to, all trade secrets,
computer software, service marks, trademarks, trade names, trade styles,
copyrights, patents, applications for any of the foregoing, customer lists,
working drawings, instructional manuals, and rights in processes for technical
manufacturing, packaging and labeling, in which any Company has any right or
interest, whether by ownership, license, contract or otherwise.

 

-5-

 

 

(l)  Have a receiver appointed by any court of competent jurisdiction to take
possession of the Collateral. Each Company hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment.

 

(m)  Take such measures as the Purchaser may deem necessary or advisable to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and each Company hereby irrevocably constitutes and appoints the
Purchaser as such Company's attorney-in-fact to perform all acts and execute all
documents in connection therewith.

 

(n)  Without notice or demand to any Company, set off and apply against any and
all of the Indebtedness any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness, at any time held or
owing by the Purchaser or any of the Purchaser's agents or affiliates to or for
the credit of the account of any Company or any guarantor or endorser of any
Company's Indebtedness.

 

(o)  Exercise any other remedies available to the Purchaser at law or in equity.

  

7.  WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

8.  MISCELLANEOUS.

 

(a)  Any waiver, express or implied, of any provision hereunder and any delay or
failure by the Purchaser to enforce any provision shall not preclude the
Purchaser from enforcing any such provision thereafter.

 

(b)  Each Company shall, at the request of the Purchaser, execute such other
agreements, documents, instruments, or financing statements in connection with
this Agreement as the Purchaser may reasonably deem necessary.

 

-6-

 

 

(c)  All notes, security agreements, subordination agreements and other
documents executed by each Company or furnished to the Purchaser in connection
with this Agreement must be in form and substance satisfactory to the Purchaser.

 

(d)  This Agreement is governed by and shall be interpreted according to federal
law and the laws of New York. If state or local law and federal law are
inconsistent, or if state or local law is preempted by federal law, federal law
governs. If the Purchaser has greater rights or remedies under federal law, this
paragraph shall not be deemed to deprive the Purchaser of such rights and
remedies as may be available under federal law. Jurisdiction and venue for any
action or proceeding to enforce this Agreement shall be the forum appropriate
for such action or proceeding against the Debtor, to which jurisdiction each
Company irrevocably submits and to which venue each Company waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith.

 

(e)  All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law. Any single or partial exercise
of any right or remedy shall not preclude the further exercise thereof or the
exercise of any other right or remedy.

 

(f)  All terms not defined herein are used as set forth in the Uniform
Commercial Code.

 

(g)  In the event of any action by the Purchaser to enforce this Agreement or to
protect the security interest of the Purchaser in the Collateral, or to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, each Company agrees to pay immediately the costs and expenses
thereof, together with reasonable attorneys' fees and allocated costs for
in-house legal services to the extent permitted by law.

 

(h)  In the event the Purchaser seeks to take possession of any or all of the
Collateral by judicial process, each Company hereby irrevocably waives any bonds
and any surety or security relating thereto that may be required by applicable
law as an incident to such possession, and waives any demand for possession
prior to the commencement of any such suit or action.

 

(i)  This Agreement shall constitute a continuing agreement, applying to all
future as well as existing transactions, whether or not of the character
contemplated at the date of this Agreement, and if all transactions between the
Purchaser and the Companies shall be closed at any time, shall be equally
applicable to any new transactions thereafter.

 

(j)  The Purchaser's rights hereunder shall inure to the benefit of its
successors and assigns. In the event of any assignment or transfer by the
Purchaser of any of the Indebtedness or the Collateral, the Purchaser thereafter
shall be fully discharged from any responsibility with respect to the Collateral
so assigned or transferred, but the Purchaser shall retain all rights and powers
hereby given with respect to any of the Indebtedness or the Collateral not so
assigned or transferred. All representations, warranties and agreements of each
Company if more than one are joint and several and all shall be binding upon the
personal representatives, heirs, successors and assigns of such Company.

 

(k)  Each Company hereby agrees that the obligations of the Companies hereunder
are joint and several.

 

-7-

 

 

9. Final Agreement. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

[The remainder of this page intentionally left blank.]

 

-8-

 

 

Dated: As of November 13, 2014.

 

 

PENTA MEZZANINE SBIC FUND I,

L.P., a Delaware limited partnership

        By: Penta Mezzanine SBIC Fund I     GP, LLC, its General Partner        
  By: /s/ Richard E. Mount     Name: Richard E. Mount     Title: Authorized
Member         Address for Notices:   20 N. Orange Avenue, Suite 1550   Orlando,
Florida 32801

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

 

 

 

Address for Notices:

TWINLAB CONSOLIDATED HOLDINGS, INC., a

Nevada corporation

Twinlab Consolidation Corporation     600 East Quality Drive     American Fork,
UT 84003 By:              /s/ Thomas A. Tolworthy Attention: Mark Jaggi, Chief
Financial Officer Name: Thomas A. Tolworthy Email: mjaggi@twinlab.com Title:  
Chief Executive Officer and President       and

TWINLAB CONSOLIDATION CORPORATION, a

Delaware corporation

Twinlab Consolidation Corporation     632 Broadway, Suite 201     New York, NY
10012 By:   /s/ Thomas A. Tolworthy Attention: Richard Neuwirth, Chief Legal
Name: Thomas A. Tolworthy Officer Title: Chief Executive Officer and President
Facsimile: 212-260-1853     Email: rneuwirth@twinlab.com TWINLAB HOLDINGS, INC.,
a Michigan corporation       With a copy to       By:               /s/ Thomas
A. Tolworthy Vanum LLP Name: Thomas A. Tolworthy Bridgewater Place Title: Chief
Executive Officer and President P.O. Box 352     Grand Rapids, MI 49501 ISI
BRANDS INC., a Michigan corporation Attention: Mary Kay Shaver     Facsimile:
616-336-7000       By:               /s/ Thomas A. Tolworthy   Name: Thomas A.
Tolworthy   Title: Chief Executive Officer and President         TWINLAB
CORPORATION, a Delaware corporation         By:  :               /s/ Thomas A.
Tolworthy   Name: Thomas A. Tolworthy   Title: Chief Executive Officer and
President

 

 

